DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in reply to Appeal Brief, filed January 31, 2022.  As previously presented, claims 1-4, 6, 7, 9, 10, 13, 15, 16, and 20-28 are presented for examination.
In Office action mailed September 23, 2021 (“Office Action”):
Claims 1-4, 9, 13, 15, 16, 20, 21, 23, 24, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. (US 2018/0184145 A1 “Pichon”) in view of Kipp (US 2017/0171577 A1).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pichon and Kipp in view of Coward et al. (US 2017/0078681 A1 “Coward”).
Claims 10, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pichon and Kipp in view of Chen et al. (US 2012/0216038 A1 “Chen”).


Prosecution Reopened
In view of the Appeal Brief filed on January 31, 2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/NASSER M GOODARZI/           Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                             


Response to Arguments
Applicant’s arguments (see Reply Pages 4-9) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 13, 15, 16, 20, 21, 23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pichon et al. (US 2018/0184145 A1 “Pichon”) in view of Harden et al. (US 2016/0269801 A1 “Harden”).
In regards to Claim 1, Pichon teaches a method of broadcasting at least one channel to set top boxes (STBs) located in a home network (system of Fig. 2 operating in accordance with the process of Fig. 9, as introduced in [0051]), the method comprising:
transmitting to the STBs a plurality of streams for each at least one channel broadcast, wherein each stream comprises video displaying the content of its respectively associated channel and encoded at a different bitrate relative to other of said plurality of streams displaying the content of its respectively associated channel (operations of ABR Solution 510 providing Streams 512 to Gateway Device 530, as shown in Fig. 5 and described in [0039]; with further reference to Workflow 400 of Fig. 4 providing encoded ABR video content for a plurality of broadcast channels, as described in [0038]);
transmitting instructions to the STB, the instructions usable by the STBs for delivery by the STBs of Adaptive Bitrate (ABR) content to client devices of the STBs (content provider generates and transmits a manifest file specifying that the particular broadcast channel is available at a plurality of bit rates, as described in [0027]; with further reference to the process of Fig. 9 including generating an updated manifest file specifying the selected one or more ABR profiles for the first broadcast channel and transmitting the updated manifest file to a plurality of client devices, as described in [0051]).
Pichon generally discloses ABR profiles comprising packets of video data (as described in [0044]).  However, Pichon does not describe the technique in sufficient detail as to demonstrate the instructions usable by the STBs to segment each of the plurality of streams into sequential chunks.
In a similar field of invention, Harden teaches a method and system for providing live adaptive bitrate video to a client device using a multicast-to-unicast ABR proxy (Abstract).  Harden further discloses the instructions usable by the STBs to segment each of the plurality of streams into sequential chunks (M2AP 805 generates a profile manifest with one fragment listed and sends the profile manifest to Reach Client 803, as described in [0091]; with further reference to operations of M2AP 114 serving as a local HTTP server to deliver unicast content to reach devices located on the in-home network, as described in [0013,0052]).
Both Pichon and Harden teach similar techniques for instructing a plurality of end user devices to receive and display live IP based video.  Harden further discloses a known technique for providing instructions usable by a STB to segment a multicast stream for unicast delivery to the end user devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content processing technique of Pichon to include the content segmentation technique of Harden in order to allow for unified consumption across STB and reach devices (as Harden suggest in [0013]).
In regards to Claim 2, the combination of Pichon and Harden teach the method of claim 1, wherein transmitting a plurality of streams at different bit rates for each channel includes at least two streams at lower bit rates (Pichon: Medium and Lower Bitrate Video Streams, as shown in Fig. 5 and described in [0039]; with further reference to Encoded Stream 430 of Fig. 4, as described in [0038]).
In regards to Claim 3, the combination of Pichon and Harden teach the method of claim 2, wherein transmitting a plurality of streams at lower bit rates for each channel includes at least one stream at high bit rate and resolution (Pichon: Higher Bitrate Video Stream, as shown in Fig. 5 and described in [0039]; with further reference to Encoded Stream 430 of Fig. 4, as described in [0038]).
In regards to Claim 4, the combination of Pichon and Harden teach the method of claim 1, wherein the instructions are usable by the STBs to segment the plurality of streams into chunks only for a subset of channels broadcast to the STB, the subset based on at least one of the last M channels requested through the STB or the M channels most frequently requested through the STB (Pichon: operations of ABR Profile Selection Engine 525 configured to monitor Client Devices 540 over a period of time to determine a pattern of behavior, including from a particular channel, as described in [0042]).
In regards to Claim 9, the combination of Pichon and Harden teach the method of claim 1, wherein the instructions include profile bitrates and other parameters to assist in creating manifest files required by the ABR protocol requested by the client devices (Pichon: operations of ABR Profile Selection Engine 525 for updtating the Manifest File 565 based on ABR profiles selected by client devices, as described in [0041]).
In regards to Claim 13, the combination of Pichon and Harden teach the method of claim 1, where the instructions are usable by the STBs to build a set of playlists according to one or more ABR formats (Harden: ABR media received at M2AP and generation of aggregated manifest, as described in [0085,0087]).
Both Pichon and Harden teach similar techniques for instructing a plurality of end user devices to receive and display live IP based video.  Harden further discloses a known technique for providing instructions usable by a STB to segment a multicast stream for unicast delivery to the end user devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content processing technique of Pichon to include the content segmentation technique of Harden in order to allow for unified consumption across STB and reach devices (as Harden suggest in [0013]).
In regards to Claim 15, the combination of Pichon and Harden teach the method of claim 13, wherein at least one ABR format is HLS (Harden: player manifest format including HLS, as described in [0091]).
Both Pichon and Harden teach similar techniques for instructing a plurality of end user devices to receive and display live IP based video.  Harden further discloses a known technique for providing instructions usable by a STB to segment a multicast stream for unicast delivery to the end user devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content processing technique of Pichon to include the content segmentation technique of Harden in order to allow for unified consumption across STB and reach devices (as Harden suggest in [0013]).
In regards to Claim 16, the combination of Pichon and Harden teach the method of claim 13, wherein at least one ABR format is DASH (Harden: player manifest format including MPEG-DASH, as described in [0091]).
Both Pichon and Harden teach similar techniques for instructing a plurality of end user devices to receive and display live IP based video.  Harden further discloses a known technique for providing instructions usable by a STB to segment a multicast stream for unicast delivery to the end user devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content processing technique of Pichon to include the content segmentation technique of Harden in order to allow for unified consumption across STB and reach devices (as Harden suggest in [0013]).
In regards to Claim 20 the combination of Pichon and Harden teach the method of claim 1, wherein the plurality of streams for each channel include hint data in an MPEG program table descriptor that can be used by a client device for the creation of ABR playlists (Harden: Data Burst 816 containing aggregated manifest and fragments corresponding to the profile, as described in [0090]).
Both Pichon and Harden teach similar techniques for instructing a plurality of end user devices to receive and display live IP based video.  Harden further discloses a known technique for providing instructions usable by a STB to segment a multicast stream for unicast delivery to the end user devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content processing technique of Pichon to include the content segmentation technique of Harden in order to allow for unified consumption across STB and reach devices (as Harden suggest in [0013]).

In regards to Claim 21, Pichon teaches a method of broadcasting at least one channel from set top boxes (STBs) to client devices in a home network (system of Fig. 2 operating in accordance with the process of Fig. 9, as introduced in [0051]), the method comprising:
receiving at the STBs a plurality of broadcast streams for each at least one channel, wherein each stream comprises video displaying the content of its respectively associated channel and encoded at a different bitrate relative to other of said plurality of streams displaying the content of its respectively associated channel (operations of ABR Solution 510 providing Streams 512 to Gateway Device 530, as shown in Fig. 5 and described in [0039]; with further reference to Workflow 400 of Fig. 4 providing encoded ABR video content for a plurality of broadcast channels, as described in [0038]); and
receiving at the STBs instructions usable by the STBs for delivery of Adaptive Bitrate (ABR) content to client devices of the STBs (content provider generates and transmits a manifest file specifying that the particular broadcast channel is available at a plurality of bit rates, as described in [0027]; with further reference to the process of Fig. 9 including generating an updated manifest file specifying the selected one or more ABR profiles for the first broadcast channel and transmitting the updated manifest file to a plurality of client devices, as described in [0051]).
Pichon generally discloses ABR profiles comprising packets of video data (as described in [0044]).  However, Pichon does not describe the technique in sufficient detail as to demonstrate:
the instructions to segment each of the plurality of streams into sequential chunks suitable;
using the instructions to segment the plurality of streams into the sequential chunks; and
delivering the sequential chunks associated with at least one of the plurality of streams to at least one of the client devices.
In a similar field of invention, Harden teaches a method and system for providing live adaptive bitrate video to a client device using a multicast-to-unicast ABR proxy (Abstract).  Harden further discloses:
the instructions to segment each of the plurality of streams into sequential chunks suitable (M2AP 805 generates a profile manifest with one fragment listed and sends the profile manifest to Reach Client 803, as described in [0091]; with further reference to operations of M2AP 114 serving as a local HTTP server to deliver unicast content to reach devices located on the in-home network, as described in [0013,0052]);
using the instructions to segment the plurality of streams into the sequential chunks (re-generate a new profile manifest, as described in [0091]); and
delivering the sequential chunks associated with at least one of the plurality of streams to at least one of the client devices (delivery of unicast content to Reach Device 803, as described in [0091]).
Both Pichon and Harden teach similar techniques for instructing a plurality of end user devices to receive and display live IP based video.  Harden further discloses a known technique for providing instructions usable by a STB to segment a multicast stream for unicast delivery to the end user devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content processing technique of Pichon to include the content segmentation technique of Harden in order to allow for unified consumption across STB and reach devices (as Harden suggest in [0013]).
In regards to Claim 23, the combination of Pichon and Harden teach the method of claim 21 where the STB uses the instructions to segment the plurality of streams into chunks only for a subset of channels broadcast to the STB, the subset based on at least one of the last M channels requested through the STB or the M channels most frequently requested through the STB (Pichon: operations of ABR Profile Selection Engine 525 configured to monitor Client Devices 540 over a period of time to determine a pattern of behavior, including from a particular channel, as described in [0042]).
In regards to Claim 25, the combination of Pichon and Harden teach the method of claim 21 further comprising building a set of playlists according to one or more ABR formats (Harden: ABR media received at M2AP and generation of aggregated manifest, as described in [0085,0087]).
Both Pichon and Harden teach similar techniques for instructing a plurality of end user devices to receive and display live IP based video.  Harden further discloses a known technique for providing instructions usable by a STB to segment a multicast stream for unicast delivery to the end user devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content processing technique of Pichon to include the content segmentation technique of Harden in order to allow for unified consumption across STB and reach devices (as Harden suggest in [0013]).
In regards to Claim 27, the combination of Pichon and Harden teach the method of claim 21 where the STB is configured to act as a server for the playlists, media segments, and key related files to client devices in the home network (Pichon: operations of Gateway Device 530 for facilitating the distribution of requested program streams to Client Devices 540, as described in [0041]).
In regards to Claim 28, the combination of Pichon and Harden teach the method of claim 27 where the STB stores the plurality of sequential chunks at a time prior to a client device requesting access to a stream at a bit rate for a channel (Pichon: operations of Manifest File 535 contained within memory device and facilitating the selection of ABR profiles based on network conditions, as described in [0049,0050]).


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pichon and Harden in view of Coward et al. (US 2017/0078681 A1 “Coward”).
In regards to Claim 6, the combination of Pichon and Harden teach the method of claim 1, but does not explicitly demonstrate wherein the instructions are usable by the STBs to segment each of the plurality of streams intro sequential chunks each starting with an anchor frame aligned in time across the plurality of streams for each channel and so that each chunk has a time duration within a predetermined range.
In a similar field of invention, Coward teaches a method and system for encoding a segment of video with accurate placement of key frames including variable bit-rate (Abstract).  In particular, Coward demonstrates wherein the instructions are usable by the STBs to segment each of the plurality of streams intro sequential chunks each starting with an anchor frame aligned in time across the plurality of streams for each channel and so that each chunk has a time duration within a predetermined range (encoder process of Fig. 14 including insuring a particular Key Frame frequency, as descried in [0157]).
Both Harden and Coward teach similar techniques for managing and storing content according to different bit rates.  Coward further discloses a known technique for encoding content streams with a plurality of key frames at particular times.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content management technique of Harden to include the Key Frame frequency encoding technique of Coward in order to allow a service provider with greater control over the quality of stored video (as Coward suggest in [0155]).
In regards to Claim 7, the combination of Pichon, Harden, and Coward teach the method of claim 6, wherein the predetermined range spans an interval between 0.5 and 12 seconds (Coward: Key Frames encoded 10 seconds apart, as described in [0157]).
Both Harden and Coward teach similar techniques for managing and storing content according to different bit rates.  Coward further discloses a known technique for encoding content streams with a plurality of key frames at particular times.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content management technique of Harden to include the Key Frame frequency encoding technique of Coward in order to allow a service provider with greater control over the quality of stored video (as Coward suggest in [0155]).


Claims 10, 22, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Pichon and Harden in view of Chen et al. (US 2012/0216038 A1 “Chen”).
In regards to Claim 10, the combination of Pichon and Harden teach the method of claim 1, but do not explicitly demonstrate further comprising encrypting the plurality of streams at different bit rates for each channel using traditional broadcast conditional access.
In as similar field of invention, Chen teaches a method and system for operating a home gateway device including the processing of encrypted segments of content (Abstract).  In particular, Chen discloses encrypting the plurality of streams at different bit rates for each channel using traditional broadcast conditional access (conditional access management, as disclosed in [0024]).
Each of Pichon, Harden, and Chen teach similar techniques for instructing a plurality of end user devices to receive and display live IP based video.  Chen further demonstrates a known technique for implementing conditional access encryption within the content delivery technique.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content distribution technique of Pichon and Harden to include the conditional access encryption technique of Chen in order to protect against unauthorized reception and/or use of multimedia content (as Chen suggests in [0009]).

In regards to Claim 22, the combination of Pichon and Harden teach the method of claim 21, but do not explicitly demonstrate including encrypting the plurality of streams at different bit rates for each channel using traditional broadcast conditional access.
In as similar field of invention, Chen teaches a method and system for operating a home gateway device including the processing of encrypted segments of content (Abstract).  In particular, Chen discloses encrypting the plurality of streams at different bit rates for each channel using traditional broadcast conditional access (conditional access management, as disclosed in [0024]).
Each of Pichon, Harden, and Chen teach similar techniques for instructing a plurality of end user devices to receive and display live IP based video.  Chen further demonstrates a known technique for implementing conditional access encryption within the content delivery technique.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content distribution technique of Pichon and Harden to include the conditional access encryption technique of Chen in order to protect against unauthorized reception and/or use of multimedia content (as Chen suggests in [0009]).
In regards to Claim 24, the combination of Pichon and Harden teach the method of claim 21 where, upon selection of a channel to view in the home network by a client device, the STB processes the plurality of streams at different bit rates for the channel into a requested ABR chunk format (Pichon: delivery of appropriate content streams as requested by each Client Device 540 in accordance with ABR Profile Selection Engine 525, as described in [0041,0042]).
However, the combination does not explicitly demonstrate were the STB decrypts the plurality of streams.
	In as similar field of invention, Chen teaches a method and system for operating a home gateway device including the processing of encrypted segments of content (Abstract).  In particular, Chen discloses were the STB decrypts the plurality of streams (decrypting the encrypted content segments, as described in [0049]).
Each of Pichon, Harden, and Chen teach similar techniques for instructing a plurality of end user devices to receive and display live IP based video.  Chen further demonstrates a known technique for implementing conditional access encryption within the content delivery technique.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content distribution technique of Pichon and Harden to include the conditional access encryption technique of Chen in order to protect against unauthorized reception and/or use of multimedia content (as Chen suggests in [0009]).
In regards to Claim 26, the combination of Pichon and Harden teach the method of claim 21, but do not explicitly demonstrate encrypting the ABR chunks, and implementing a key management system to provide encryption keys or key material to client devices.
In as similar field of invention, Chen teaches a method and system for operating a home gateway device including the processing of encrypted segments of content (Abstract).  In particular, Chen discloses encrypting the ABR chunks, and implementing a key management system to provide encryption keys or key material to client devices (conditional access management, as disclosed in [0024]; with further reference to encryption keys associated with the encrypted segments, as described in [0020]).
Each of Pichon, Harden, and Chen teach similar techniques for instructing a plurality of end user devices to receive and display live IP based video.  Chen further demonstrates a known technique for implementing conditional access encryption within the content delivery technique.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content distribution technique of Pichon and Harden to include the conditional access encryption technique of Chen in order to protect against unauthorized reception and/or use of multimedia content (as Chen suggests in [0009]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PR/Examiner, Art Unit 2426